DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8 and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recites each recite that two components overlap in the first direction or at a position in the first direction. However, as defined in claim 1, the first direction is the main scanning direction of the carriage. It does not appear from the figures that the claimed components overlap in the main scanning direction but rather in a vertical direction perpendicular to the main scanning direction. Clarification is required. 
Because all other claims depend from claim 1, they are also rejected. 


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a fold-back portion,” but a fold-back portion has already been recited in claim 1, and it is not clear whether the two fold-back portions are intended to refer to the same portion or not.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Umeda (7,506,944).

Regarding claim 1, Umeda teaches a recording device, comprising: 
a recording unit (fig. 4, item 38/39) including a recording head (fig. 4, item 39) configured to eject liquid onto a medium to perform recording thereon (col. 6, lines 5-17) and a carriage (fig. 4, item 38) configured to support the recording head and move in a first direction and a second direction which is an opposite direction to the first direction (col. 6, lines 18-29); 
a transport unit (fig. 11, item 71) configured to transport the medium in a transport direction intersecting the first direction or the second direction (see fig. 4); 
a mounting portion (fig. 4, item 6) that is provided downstream of the recording unit in the transport direction (see fig. 4) and to which a liquid accommodating unit (fig. 4, item 40), in which the liquid to be supplied to the recording unit is accommodated, is mounted (see fig. 4); and 

a transport roller (fig. 4, item 60) configured to rotate to impart a transport force to the medium (col. 11, lines 27-39); and 
a rotation detector (col. 11, lines 20-26, rotary encoder/disk) including a rotary scale (col. 11, lines 20-26, rotary disk) attached to an edge end of the transport roller in the first direction, and a sensor (col. 11, lines 20-26, rotary encoder)configured to detect rotation of the transport roller with the rotary scale serving as a detection object (col. 11, lines 20-26).
Umeda does not explicitly teach when the recording unit is in the retracting region, an edge end of a fold-back portion of the at least one tube overlaps, at a position in the first direction, the rotation detector. Looking to Umeda’s figures 3, 4, Umeda teaches a rotation detector attached to an end of feed roller 60 on a side of fold-back 
Further, according to MPEP 2144.04, a rearrangement of parts is not patentable unless if modifies the operation of the prior art device in a patentable way. Here, the claim requires the fold-back portion to be located in one way in relation to the rotation detector, but arrangement does not modify the operation of Umeda’s device in any way. That is, the claimed recording unit, tubes and rotation detector all function in the same way as they do in all the prior art. 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Shibata et al. (6,557,987).
 	Regarding claim 2, Umeda teaches the recording device according to claim 1. Umeda does not teach wherein a center portion of the carriage is located, in the transport direction, between a first coupling position, which is a position of the movable end where the at least one tube is coupled to the carriage, and a second coupling position, which is a position of the fixed end of the at least one tube. Shibata teaches 
a control board (Shibata, fig. 1, unlabeled item to which cable 44 is coupled) configured to control the recording head (Shibata, see fig. 1, item 40); and 
a cable (Shibata, fig. 1, item 44) configured to couple the recording head and the control board, wherein in the transport direction, the control board is provided on an opposite side of a movement path of the carriage from the mounting portion (Shibata, see fig. 1, note that, as defined above, the limitation is met), and the cable extends from the recording unit in the second direction and is coupled to the control board after being folded back in the first direction (Shibata, see fig. 1, Note that when the carriage 24 is closest to the control board in the second direction, the cable 44 necessarily folds in a number of directions including the first direction). 	Regarding claim 4, Umeda in view of Shibata teaches the recording device according to claim 3, wherein a third coupling position, which is a position where the .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Kumagai et al. (2008/0111869).
 	Regarding claim 5, Umeda teaches the recording device according to claim 1. Umeda does not teach a band-like thin plate made of metal, the band-like thin plate being configured to support a movable unit used to form a fold back portion of the at least one tube. Kumagai teaches this (Kumagai, [0041], fig. 3, item 28). It would have been obvious to add a band-like thin plate of the type disclosed by Umeda to the tubes disclosed by Umeda because doing so would help to stabilize the tubes upon reciprocation, thereby ensuring predictable movement of the tubes and preventing interference of the tubes with the movement of the carriage. 	Regarding claim 6, Umeda in view of Kumagai teaches the recording device according to claim 5, comprising a clamp member (Kumagai, fig. 2, item 30) configured to clamp the band-like thin plate (Kumagai, fig. 3, item 28) and the at least one tube (Kumagi, fig. 3, item 27), which are in a state of being spaced apart (Kumagai, see fig. 3)..

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Igarashi et al. (2006/0071965).

Regarding claims 8 and 9, Umeda teaches the recording device according to claim 1, comprising a carriage motor configured to move the carriage in the first direction and the second direction (Umeda, fig. 11, item 73). Umeda does not teach wherein, when the recording unit is in the retracting region, the edge end of a fold-back portion of the at least one tube overlaps, at a position in the first direction, the carriage motor and the carriage motor overlaps the rotation detector in the first direction. Igarashi teaches a carriage motor located above a feed motor, which itself is attached to a rotary encoder (Igarashi, [0171], see fig. 1, Note carriage motor 35 located above feed motor 22, and note that feed motor is attached to a rotary encoder). It would have been obvious to one of skill in the art at the time of invention to arrange the carriage motor and feed motor/rotary encoder in the configuration disclosed by Igarashi in the device disclosed by Umeda because doing so would amount to applying a known arrangement to a known device to yield predictable results. In other words, because Umeda does not 
Upon combination of the arrangement of Igarashi with the device of Umeda, the resultant device would have fold-back portion overlapping both the carriage motor and the rotary encoder of the device. Further, citation to MPEP 2144.04 as in the rejection of claim 1 is here also applied. 

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. Applicant argues that Umeda does not teach on which end of the feed roller 60 the rotary encoder 76 is located. According to Applicant, for Examiner to assume that the encoder is located on the claimed side is impermissible hindsight. However, Examiner has cited to MPEP 2144.04 for exactly this purpose. In other words, the citation to the MPEP is incorporated as evidence that, to locate the encoder on either side of the feed roller would constitute an unpatentable rearrangement of parts that does not modify the operation of the device. 
Applicant further argues that, because the arrangement of claimed components is not all disclosed in a single figure that is to scale, Umeda cannot anticipate the claimed arrangement. First, it has not been argued that Umeda anticipates but rather that one of skill in the art at the time of invention would have found the claimed arrangement obvious in light of Umeda’s disclosure in combination with MPEP 2144.04. Further, with respect to scale, Examiner contends that cited figures 3 and 4 are indeed to scale. Alternatively, and to address the issue of Umeda’s silence on scale, this is the 
Applicant insists that because Umeda teaches ink tubes having a radius of curvature that becomes smaller as the carriage moves away from the ink cartridges, Umeda cannot disclose the ink tubes overlapping the rotary encoder. As depicted below, a decreasing radius of curvature does not affect whether the tubes could overlap such a rotary encoder. That is, even with the minimum radius of curvature when the carriage is at the position opposite the home position, the attachment of the tubes to the carriage requires the tubes to leave the carriage parallel to the main scanning direction necessarily meaning that the tubes jut out further in the main scanning direction and over any components that are positioned on the end of the scanning path. 

    PNG
    media_image1.png
    950
    876
    media_image1.png
    Greyscale

It appears the claims simply recite a particular configuration of parts of a specific  printer, but the configuration does not result in any particular advantage over the prior art. That is, simply because no one has chosen to expressly disclose a particular arrangement in the prior art does not make a claimed arrangement a novel improvement. Here, the claimed invention seems analogous to reciting that the rearview 
	The prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853